Title: From Thomas Jefferson to Alexander McCaul, 19 February 1787
From: Jefferson, Thomas
To: McCaul, Alexander



Dear Sir
Paris Feb.19.1787.

Your favor of the 2d. inst. is duly received. I agree chearfully to the alteration you propose, in our terms, for converting the current into sterling money. It will guard against injustice, should  the madness of paper money invade our assembly. I send you the inclosed paper finally settling this business. I am not well acquainted with the situation of your matter in Virginia. I had hoped that Mr. Lyle’s bill in Chancery had suspended the effect of the escheat law till the treaty of peace had put it out of danger. I wrote, while in London, to a friend very powerful in our assembly, and as just as powerful, in case any thing could be done there. Not even the sufferers by escheats can condemn them more than I do, and have always done. Principle therefore as well as friendship will render it very pleasing to me if I can be instrumental in preventing your being affected by them: being with very sincere sentiments of esteem and respect Dear Sir Your most obedient & most humble servt.,

Th: Jefferson


P.S. I shall be glad to know by a line that this gets safe to hand.

